t c memo united_states tax_court central motorplex inc petitioner v commissioner of internal revenue respondent docket no filed date william g coleman jr for petitioner jason d laseter for respondent memorandum findings_of_fact and opinion lauber judge this case is before the court on a petition for redetermi- nation of employment status filed pursuant to sec_7436 in a notice of deter- unless otherwise indicated all statutory references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year in issue we round all monetary amounts to the nearest dollar mination of worker classification dated date the internal_revenue_service irs or respondent determined that edwin t cheshire carvis v rainey and glenn smith were to be classified as petitioner’s employees for all taxable periods of calendar_year the irs accordingly determined that petitioner was liable for employment_taxes additions to tax under sec_6651 and and a failure to deposit penalty under sec_6656 in the following amounts quarter year amount fica tax_deficiency futa_tax deficiency sec_6651 date dollar_figure date big_number date big_number date big_number --- --- --- --- tax_year --- dollar_figure dollar_figure additions to tax sec_6651 to be determined to be determined to be determined to be determined to be determined sec_6656 dollar_figure after concessions by petitioner the issues for decision are whether the individuals listed in the notice_of_determination should be classified as petitioner’s employees for employment_tax purposes for whether petitioner is liable petitioner concedes that it is not entitled to relief under sec_530 of the revenue act of pub_l_no stat pincite for additions to tax under sec_6651 and for failure timely to file returns and pay tax and whether petitioner is liable for a penalty under sec_6656 for failure to deposit we answer all three questions in the affirmative findings_of_fact the parties filed stipulations of facts with accompanying exhibits that are incorporated by this reference when it petitioned this court petitioner’s principal_place_of_business was in mississippi petitioner was incorporated in mississippi in during the tax periods in issue petitioner engaged in the business of buying repairing reconditioning and reselling used automobiles petitioner sold the automobiles at wholesale and at a used car lot in ridgeland mississippi at all relevant times edwin t cheshire was petitioner’s president and sole shareholder in his capacity as president he exercised overall supervision and control of petitioner’s activities mr cheshire’s services for petitioner during included assigning work to be performed by petitioner’s other workers carvis v rainey and glenn smith supervising the activities of those two on date the court held that petitioner has standing to con- test respondent’s determinations even though it had previously been administ- ratively dissolved under state law see cent motorplex inc v commissioner tcmemo_2013_286 individuals and determining the remuneration they were to receive mr cheshire had the right to fire messrs rainey and smith and to hire other workers as necessary petitioner paid mr cheshire compensation of dollar_figure in his capacity as corporate officer and additional wages of dollar_figure during mr rainey was petitioner’s secretary and treasurer he was in charge of detailing automobiles for resale detailing included touching up exterior paint washing and waxing the exterior and cleaning and shampooing the interior petitioner paid mr rainey compensation of dollar_figure for direct labor performed in petitioner’s warehouse and office during both mr cheshire and mr rainey had signing authority over petitioner’s bank account mr smith was in charge of picking up and delivering automobiles including obtaining and delivering license plates and title certificates when mr smith incurred gasoline expenses in the performance of his services for petitioner petitioner reimbursed him petitioner paid mr smith compensation of dollar_figure for his services during petitioner treated all three individuals as independent contractors during petitioner did not enter into a contractual agreement of any kind with any of them nor did petitioner issue to these individuals or file with the irs forms 1099-misc miscellaneous income reporting the compensation it paid them consistently with its position that the workers were independent contract- ors petitioner did not issue to them or file with the irs forms w-2 wage and tax statement for petitioner likewise did not file form_941 employer’s quarterly federal tax_return for any calendar_quarter during or form_940 employer’s annual federal unemployment futa_tax return for that year petitioner made no deposits of employment_taxes into any federal depository for i burden_of_proof opinion the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those a small portion of the deficiencies is attributable to two payments totaling dollar_figure listed as payable to cash in petitioner’s general ledger accounts for wages office and commissions the irs treated this dollar_figure as paid to an unidentified fourth worker whom it also classified as an employee petitioner at trial presented no evidence on this issue and it is therefore deemed conceded see schladweiler v commissioner tcmemo_2000_351 aff’d 28_fedappx_602 8th cir an adjustment concerning interest_income was deemed conceded because taxpayer offered no evidence concerning the adjustment determinations are in error see rule a 290_us_111 this principle also applies to the commissioner’s determination of an employer-employee relationship see 117_tc_263 petitioner thus bears the burden of proving that the individuals listed in the notice_of_determination were not its employees during the tax periods in issue petitioner as a corporation also bears the burden of proving that it is not liable for the additions to tax under sec_6651 and for failure timely to file returns and pay tax and for the penalty under sec_6656 for failure to deposit see 126_tc_191 ii worker classification employers are subject_to employment_taxes which include taxes imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and income_tax_withholding under sec_3402 employers are required to make periodic deposits of amounts withheld from employees’ wages and amounts corresponding to the employer’s share of fica and futa_tax secs sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances does not apply to employment_tax disputes see 121_tc_89 aff’d 425_f3d_1203 9th cir sec_31_6302-1 sec_31_6302_c_-3 employment_tax regs these employment_taxes apply only in the case of employees and do not apply to payments made to independent contractors employee is defined for fica and futa purposes to include any officer of a corporation and any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee see sec_3121 i for purposes of income_tax with- holding under sec_3402 the term employee also includes an officer of a corporation see sec_3401 for other types of workers the regulations adopt the common_law definition of an employee see sec_31_3401_c_-1 and b employment_tax regs atl coast masonry inc v commissioner tcmemo_2012_233 a petitioner’s corporate officers an officer of a corporation who performs more than minor services and re- ceives remuneration for such services is a statutory_employee for employment_tax purposes see 119_tc_121 aff’d 93_fedappx_473 3d cir nu-look design inc v commissioner tcmemo_2003_52 85_tcm_927 aff’d 356_f3d_290 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 c -1 f employment_tax regs an officer can escape statutory_employee status only if he performs no services or only minor services for the corporation and neither receives nor is entitled to receive any remuneration directly or indirectly for services performed see 117_tc_141 aff’d sub nom 54_fedappx_100 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs petitioner stipulated that mr cheshire and mr rainey were corporate officers both provided more than minor services for petitioner and both received remuneration for their services mr cheshire was petitioner’s sole shareholder acted as president of the corporation and made most corporate decisions see nu-look design inc t c m cch pincite characterizing as a statutory_employee an s_corporation shareholder who served as corporation’s president petitioner’s corporate_income_tax return for expressly reports that petitioner paid mr cheshire compensation of dollar_figure in his capacity as a corporate officer the conclusion that a corporate officer is a statutory_employee may not apply to the extent that he or she performs services in some other capacity nu- look design inc t c m cch pincite whether a corporate officer is performing services in his capacity as an officer is a question of fact joseph m grey pub accountant p c t c pincite revrul_82_83 1982_1_cb_151 petitioner stipulated that mr rainey was petitioner’s secretary and treasurer that he had check-signing authority over petitioner’s bank account and that he received compensation of dollar_figure during petitioner submitted no evidence such as an employment agreement suggesting that mr rainey performed services in a capacity other than his capacity as a corporate officer in sum we find as a fact that mr cheshire and mr rainey were statutory employees of petitioner for employment_tax purposes throughout the calendar_year having made that determination we are not required to consider whether they would also be classified as employees under the common_law test see nu-look design inc f 3d pincite b petitioner’s third worker under the common_law test it is a question of fact whether an individual performing services for a principal is an employee or an independent_contractor ewens miller inc t c pincite weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir sec_3121 sec_3306 sec_31_3401_c_-1 employment_tax regs absent stipulation to the contrary this case is appealable to the court_of_appeals for the fifth circuit see sec_7482 that court considers the following factors in deciding whether a worker is a common_law_employee the degree of control the principal has over the worker the worker’s opportunity for profit or loss the worker’s investment in facilities the permanence of the relationship and the skill required in the operation 900_f2d_49 5th cir no single factor is determinative and all facts and circumstances must be taken into account id pincite see donald g cave a professional law corp v commissioner 476_fedappx_424 5th cir aff’g tcmemo_2011_48 a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employee status in order to accomplish the remedial purposes of the legislation breaux daigle inc f 2d pincite the principal’s right to exercise control_over the agent whether or not exer- cised is the crucial test for the existence of an employer-employee relationship see weber t c pincite considering the degree to which a principal may intervene to assert control sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31 c - the tax_court generally considers factors resembling those used by the court_of_appeals for the fifth circuit the degree of control exercised by the principal over the worker which party invests in work facilities the worker’s opportunity for profit or loss whether the principal has the right to discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see eg ewens miller inc t c pincite b employment_tax regs the degree of control required varies according to the nature of the services provided the central inquiry is whether the principal has the right to exercise such control it is not necessary that the employer stand over the employee and direct his every move weber t c pincite in donald g cave a professional law corp tcmemo_2011_48 this court concluded that a law firm acting through its president exercised substantial control_over its associate attorneys because the president controlled the assignment of job tasks reviewed the associates’ work and determined how they would be paid similarly here we conclude that mr cheshire as petitioner’s president exercised control_over mr smith’s activities by assigning him tasks supervising his performance and setting his compensation these facts are highly probative that petitioner controlled the manner in which mr smith performed his work and hence that mr smith was an employee of petitioner a second factor relevant in deciding a worker’s status is whether he has the opportunity for profit or risk of loss on the basis of his own efforts and skill 64_tc_974 this court has concluded that a taxpayer who earns a salary and receives reimbursement for expenses is not in a position to increase his profit through his own efforts and conversely bears no risk of loss this is indicative of an employer-employee relationship see weber t c pincite juliard v commissioner tcmemo_1991_230 characterizing an individual as an employee where he was paid a salary and reimbursed for expenses the evidence establishes that mr smith was not in a position to increase his profits through his own efforts mr cheshire had sole discretion to determine mr smith’s compensation which was paid in fixed amounts monthly or biweekly petitioner reimbursed mr smith for all gasoline expenses_incurred in the performance of his duties these facts favor employee status the fact that a worker provides his own tools may be indicative of independent_contractor status ewens miller inc t c pincite sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs mr smith’s principal tasks included picking up cars that petitioner had purchased and delivering cars that petitioner had reconditioned in performing these tasks mr smith did not employ his own tools he was also tasked with obtaining license plates and title certificates for the reconditioned vehicles and he seems to have used his own car on these missions while this provides some evidence of petitioner’s general ledger indicates that mr smith received periodic com- pensation for direct labor totaling dollar_figure during he appears to have received one additional payment of dollar_figure labeled as a commission independent_contractor status it is far from dispositive see juliard tcmemo_1991_230 determining that taxpayer’s use of his own computer and automobile was insufficient to demonstrate that he was an independent_contractor this third factor is neutral or slightly favors respondent a permanent work relationship generally weighs in favor of an employer- employee relationship whereas a transitory relationship tends to show independent_contractor status ewens miller inc t c pincite citing 161_f3d_299 5th cir although petitioner did not have a written contractual arrangement with mr smith the relationship in practice appears to have been ongoing see twin rivers farm inc v commissioner tcmemo_2012_184 mr smith performed services for petitioner throughout and received compensation categorized as wages every month of the year this fourth factor favors respondent the final factor considers the skill required of the individual in breaux daigle inc the court_of_appeals for the fifth circuit observed that the workers were not specialists called in to solve a problem but unskilled laborers who performed the essential everyday chores of the taxpayer’s operation f 2d pincite quoting 861_f2d_450 5th cir modified 867_f2d_875 5th cir the fact that minimal skills are required tends to show that the worker is an employee rather than an independent_contractor the fact that the work he performs is integral to the principal’s regular business likewise suggests employee status donald g cave a professional law corp fed appx pincite mr smith’s duties which consisted of picking up and delivering cars license plates and title certificates required minimal skill these tasks were also integral to petitioner’s business of reconditioning and reselling used vehicles this factor like at least three of the other four factors we have considered conclusively favors respondent we accordingly conclude that mr smith was petitioner’s common_law_employee during and that all payments made to him were wages subject_to employment_tax iii sec_6651 additions to tax and sec_6656 penalty respondent determined that petitioner is liable for additions to tax under sec_6651 and and for a penalty under sec_6656 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return sec_6656 provides for a penalty equal to of the amount of the underpayment of employment_taxes required to be deposited by an employer if the deposit is more than days late as determined by sec_6656 sec_6656 sec_7436 see also ewens miller inc t c pincite it is undisputed that petitioner filed no employment_tax returns paid no employment_taxes and deposited no required employment_taxes into any federal depository a taxpayer may avoid the additions to tax under sec_6651 and and the penalty under sec_6656 if it can establish that its failure_to_file pay and or deposit was due to reasonable_cause and not willful neglect sec_6651 a see charlotte’s office boutique inc t c pincite because one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due reliance on a return preparer generally does not establish a reasonable_cause defense to these penalties see 469_us_241 however reliance on a return preparer may constitute reasonable_cause if the return preparer furnishes substantive advice on a matter of tax law such as whether liability exists or whether a return is required see id pincite 204_f2d_19 7th cir no penalty where taxpayer was advised by a reputable tax attorney that he did not have to file a tax return 178_f2d_769 2d cir mr cheshire testified that he engaged return preparers to prepare petitioner’s tax returns on the basis of his limited testimony petitioner has not established that anyone on its behalf sought specific advice from return preparers regarding the legal status of its workers for employment_tax purposes nor has petitioner established that anyone on its behalf provided its return preparers with all relevant information regarding the nature of their employment petitioner did not call any return preparer as a witness at trial we thus find that petitioner has failed to establish reasonable_cause for its failure timely to file returns its failure timely to pay taxes due and its failure to deposit see ramirez v commissioner tcmemo_2007_346 we accordingly sustain the sec_6651 and additions to tax and the sec_6656 penalty to reflect the foregoing decision will be entered for respondent
